                      Case 1:19-cv-05616-JPO Document 11 Filed 06/17/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

               YONGFU YANG, et al.                                   )
 on their own behalf and on behalf of others similarly               )
                       situated                                      )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-cv-05616
                                                                     )
          AN JU HOME INC. d/b/a An Ju Home                           )
                                      et al.                         )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Troy Law, PLLC
                                           John Troy
                                           41-25 Kissena Blvd, Suite 119
                                           Flushing, NY 11355



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:          06/17/2019                                                                             /s/ D. Howie
                                                                                          Signature of Clerk or Deputy Clerk
         Case 1:19-cv-05616-JPO Document 11 Filed 06/17/19 Page 2 of 2



AN JU HOME INC d/b/a An Ju Home
13410 Blossom Ave. Apt. 4A, Flushing, NY 11355; Queens

STRUCTURE ENTERPRISE INC d/b/a Structure Enterprise
54 Boerum Street #217, Brooklyn, NY, 11206; Kings

TRINITY BUILDERS, INC. d/b/a Trinity Builders
120-10 15th Avenue, Ste 3, College Point, NY 11356; Queens


HENGJIAN CUI
13410 Blossom Ave. Apt. 4A, Flushing, NY 11355; Queens

PAUL LIOU
54 Boerum Street #217, Brooklyn, NY 11206; and 120-10 15th Avenue, Ste 3, College Point,
NY 11356; Kings and Queens

CANDICE COLUCCI
120-10 15th Avenue, Ste 3, College Point, NY 11356; Queens

"JOHN" LIOU
54 Boerum Street #217, Brooklyn, NY 11206; Kings

"JANE" ZHUO
54 Boerum Street #217, Brooklyn, NY 11206; Kings




YONGFU YANG, DELIANG FU, XIAOJIANG ZUO, HECHAO CHEN, AIXIANG LIU,
               KEZHENG ZUO, and SHUSHAN HANG v.
               AN JU HOME INC. d/b/a An Ju Home, et al.

                                     Summons Rider
